Citation Nr: 0703464	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



REMAND

The veteran served on active duty from August 1944 until June 
1946.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran asserts that while waiting assignment to the USS 
Dixie, he was under twenty-six to twenty-seven days of 
continuous enemy shelling in the Philippine Islands.  See 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) (Sept. 2003).  The 
veteran has placed the year as 1944; however, his personnel 
records indicate he was still in the United States in 1944.  
Clearly, he meant to use the year 1945.  The RO did attempt 
to verify with the United States Armed Services Center for 
Research of Unit Records (CURR) the veteran's claimed 
stressor.  However, CURR's August 2004 response only 
addressed service aboard the USS Dixie and not possible 
events prior to the veteran being assigned to the USS Dixie.  
Personnel records show that he reported on board the USS 
Dixie on September 3, 1945.  The veteran alleges that he was 
on the east side of the island of Sama at a place called 
Tubabao where he was under bombardment.  The RO must attempt 
to verify the claimed stressors with CURR.     

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Contact CURR and attempt to verify the 
veteran's claimed stressor for the six week period 
prior to September 3, 1945.  Upon receipt of a 
response, the RO should determine whether the 
received materials corroborate a claimed stressor.  

2.  If, and only if, a stressor is verified, the 
veteran should be scheduled for a VA psychiatric 
examination in order to ascertain whether or not he 
meets the criteria for diagnosis of PTSD and, if 
so, the specific stressor relied upon to support 
the diagnosis.  The claim's folder should be 
provided to and reviewed by the examiner.  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



